
	
		I
		112th CONGRESS
		1st Session
		H. R. 1977
		IN THE HOUSE OF REPRESENTATIVES
		
			May 24, 2011
			Ms. Waters (for
			 herself, Mr. Frank of Massachusetts,
			 and Mr. Gutierrez) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To improve the financial safety and soundness of the FHA
		  mortgage insurance program.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the FHA Reform Act of
			 2011.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Indemnification by mortgagees.
					Sec. 3. Delegation of insuring authority.
					Sec. 4. Authority to terminate mortgagee origination and
				underwriting approval.
					Sec. 5. Deputy Assistant Secretary of FHA for Risk Management
				and Regulatory Affairs.
					Sec. 6. Review of mortgagee performance.
					Sec. 7. Coordination with State regulatory
				agencies.
					Sec. 8. Reporting of mortgagee actions taken against other
				mortgagees.
					Sec. 9. Review of downpayment requirements.
					Sec. 10. Authorization to participate in the origination of
				FHA-insured loans.
					Sec. 11. Default and origination information by loan servicer
				and originating direct endorsement lender.
					Sec. 12. Third party servicer outreach.
					Sec. 13. Maximum mortgage amount limits for multifamily
				housing.
					Sec. 14. Mortgage insurance premium refunds.
				
			2.Indemnification
			 by mortgageesSection 202 of
			 the National Housing Act (12 U.S.C. 1708) is amended by adding at the end the
			 following new subsection:
			
				(i)Indemnification
				by mortgagees
					(1)In
				generalIf the Secretary
				determines that a mortgage executed by a mortgagee approved by the Secretary
				under the direct endorsement program or insured by a mortgagee pursuant to the
				delegation of authority under section 256 was not originated or underwritten in
				accordance with the requirements established by the Secretary, and the
				Secretary pays an insurance claim with respect to the mortgage within a
				reasonable period specified by the Secretary, the Secretary may require the
				mortgagee approved by the Secretary under the direct endorsement program or the
				mortgagee delegated authority under section 256 to indemnify the Secretary for
				the loss.
					(2)Fraud or
				misrepresentationIf fraud or misrepresentation was involved in
				connection with the origination or underwriting, the Secretary may require the
				mortgagee approved by the Secretary under the direct endorsement program or the
				mortgagee delegated authority under section 256 to indemnify the Secretary for
				the loss regardless of when an insurance claim is paid.
					(3)Requirements and
				proceduresThe Secretary shall issue regulations establishing
				appropriate requirements and procedures governing the indemnification of the
				Secretary by the
				mortgagee.
					.
		3.Delegation of
			 insuring authoritySection 256
			 of the National Housing Act (12 U.S.C. 1715z–21) is amended—
			(1)by striking
			 subsection (c);
			(2)in subsection (e),
			 by striking , including and all that follows through by
			 the mortgagee; and
			(3)by redesignating
			 subsections (d) and (e) as subsections (c) and (d), respectively.
			4.Authority to
			 terminate mortgagee origination and underwriting approvalSection 533 of the National Housing Act (12
			 U.S.C. 1735f–11) is amended—
			(1)in the first
			 sentence of subsection (b), by inserting or areas or on a nationwide
			 basis after area each place such term appears;
			 and
			(2)in subsection (c),
			 by striking (c) and all that follows through The
			 Secretary  in the first sentence of paragraph (2) and inserting the
			 following:
				
					(c)Termination of
				mortgagee origination and underwriting approval
						(1)Termination
				authorityIf the Secretary
				determines, under the comparison provided in subsection (b), that a mortgagee
				has a rate of early defaults and claims that is excessive, the Secretary may
				terminate the approval of the mortgagee to originate or underwrite single
				family mortgages for any area, or areas, or on a nationwide basis,
				notwithstanding section 202(c) of this Act.
						(2)ProcedureThe
				Secretary
						.
			5.Deputy Assistant
			 Secretary of FHA for Risk Management and Regulatory Affairs
			(a)Establishment of
			 positionSubsection (b) of
			 section 4 of the Department of Housing and Urban Development Act (42 U.S.C.
			 3533(b)) is amended—
				(1)by inserting
			 (1) after (b); and
				(2)by adding at the
			 end the following new paragraph:
					
						(2)There shall be in the Department, within
				the Federal Housing Administration, a Deputy Assistant Secretary for Risk
				Management and Regulatory Affairs, who shall be appointed by the Secretary and
				shall be responsible to the Federal Housing Commissioner for all matters
				relating to managing and mitigating risk to the mortgage insurance funds of the
				Department and ensuring the performance of mortgages insured by the
				Department.
						.
				(b)TerminationUpon the appointment and confirmation of
			 the initial Deputy Assistant Secretary for Risk Management and Regulatory
			 Affairs pursuant to section 4(b)(2) of the Department of Housing and Urban
			 Development Act, as amended by subsection (a) of this section, the position of
			 chief risk officer within the Federal Housing Administration, filled by
			 appointment by the Federal Housing Commissioner, is abolished.
			6.Review of mortgagee
			 performanceSection 533 of the
			 National Housing Act (12 U.S.C. 1735f–11) is amended—
			(1)in subsection (a),
			 by inserting after the period at the end the following: For purposes of
			 this subsection, the term early default means a default that
			 occurs within 24 months after a mortgage is originated or such alternative
			 appropriate period as the Secretary shall establish.;
			(2)in subsection (b),
			 by inserting after the period at the end of the first sentence the following:
			 The Secretary shall also identify which mortgagees have had a
			 significant or rapid increase, as determined by the Secretary, in the number or
			 percentage of early defaults and claims on such mortgages, with respect to all
			 mortgages originated by the mortgagee or mortgages on housing located in any
			 particular geographic area or areas.
			(3)by adding at the
			 end the following new subsections:
				
					(d)Sufficient
				resourcesThere is authorized
				to be appropriated to the Secretary for each of fiscal years 2012 through 2016
				the amount necessary to provide additional full-time equivalent positions for
				the Department, or for entering into such contracts as are necessary, to
				conduct reviews in accordance with the requirements of this section and to
				carry out other responsibilities relating to ensuring the safety and soundness
				of the Mutual Mortgage Insurance Fund.
					(e)Reporting to
				CongressNot later than 90
				days after the date of enactment of the FHA
				Reform Act of 2011 and not less often than annually thereafter,
				the Secretary shall make available to the Committee on Financial Services of
				the House of Representatives and the Committee on Banking, Housing, and Urban
				Affairs of the Senate any information and conclusions pursuant to the reviews
				required under subsection (a). Such report shall not include detailed
				information on the performance of individual
				mortgages.
					.
			7.Coordination with
			 State regulatory agenciesSection 202 of the National Housing Act (12
			 U.S.C. 1708), as amended by the preceding provisions of this Act, is further
			 amended by adding at the end the following new subsection:
			
				(j)Information
				sharing with State regulatory agencies
					(1)Joint protocol
				on information sharingThe
				Secretary shall, through consultation with State regulatory agencies, pursue
				protocols for information sharing, including the appropriate treatment of
				confidential or otherwise restricted information, regarding either actions
				described in subsection (c)(3) of this section or disciplinary or enforcement
				actions by a State regulatory agency or agencies against a mortgagee (as such
				term is defined in subsection (c)(7)).
					(2)CoordinationTo
				the greatest extent possible, the Secretary and appropriate State regulatory
				agencies shall coordinate disciplinary and enforcement actions involving
				mortgagees (as such term is defined in subsection
				(c)(7)).
					.
		8.Reporting of
			 mortgagee actions taken against other mortgageesSection 202 of the National Housing Act (12
			 U.S.C. 1708(e)), as amended by the preceding provisions of this Act, is further
			 amended by adding at the end the following new subsection:
			
				(k)Notification of
				mortgagee actionsThe
				Secretary shall require each mortgagee, as a condition for approval by the
				Secretary to originate or underwrite mortgages on single family or multifamily
				housing that are insured by the Secretary, if such mortgagee engages in the
				purchase of mortgages insured by the Secretary and originated by other
				mortgagees or in the purchase of the servicing rights to such mortgages, and
				such mortgagee at any time takes action to terminate or discontinue such
				purchases from another mortgagee based on any determination, evidence, or
				report of fraud or material misrepresentation in connection with the
				origination of such mortgages, the mortgagee shall, not later than 15 days
				after taking such action, shall notify the Secretary of the action taken and
				the reasons for such
				action.
				.
		9.Review of downpayment
			 requirementsSection 205 of
			 the National Housing Act (12 U.S.C. 1711) is amended by adding at the end the
			 following new subsection:
			
				(g)Review of
				downpayment requirementsIf,
				at any time when the capital ratio (as such term is defined in subsection (f))
				of the Mutual Mortgage Insurance Fund does not comply with the requirement
				under subsection (f)(2), the Secretary establishes a cash investment
				requirement, for all mortgages or mortgagors or with respect to any group of
				mortgages or mortgagors, that exceeds the minimum percentage or amount required
				under section 203(b)(9), thereafter upon the capital ratio first complying with
				the requirement under subsection (f)(2) the Secretary shall review such cash
				investment requirement and, if the Secretary determines that such percentage or
				amount may be reduced while maintaining such compliance, the Secretary may
				subsequently reduce such requirement by such percentage or amount as the
				Secretary considers
				appropriate.
				.
		10.Authorization to
			 participate in the origination of FHA-insured loans
			(a)Single family
			 mortgagesSection 203(b) of the National Housing Act (12 U.S.C.
			 1709(b)) is amended by striking paragraph (1) and inserting the following new
			 paragraph:
				
					(1)Have been made to
				a mortgagee approved by the Secretary or to a person or entity authorized by
				the Secretary under section 202(d)(1) to participate in the origination of the
				mortgage, and be held by a mortgagee approved by the Secretary as responsible
				and able to service the mortgage
				properly.
					.
			(b)Home equity
			 conversion mortgagesSection 255(d) of the National Housing Act
			 (12 U.S.C. 1715z–20(d)) is amended by striking paragraph (1) and inserting the
			 following new paragraph:
				
					(1)have been
				originated by a mortgagee approved by, or by a person or entity authorized
				under section 202(d)(1) to participate in the origination by, the
				Secretary;
					.
			11.Default and
			 origination information by loan servicer and originating direct endorsement
			 lender
			(a)Collection of
			 informationParagraph (2) of
			 section 540(b) of the National Housing Act (12 U.S.C. 1712 U.S.C.
			 1735f–18(b)(2)) is amended by adding at the end the following new
			 subparagraph:
				
					(C)For each entity that services insured
				mortgages, data on the performance of mortgages originated during each calendar
				quarter occurring during the applicable collection period, disaggregated by the
				direct endorsement mortgagee from whom such entity acquired such
				servicing.
					.
			(b)ApplicabilityInformation
			 described in subparagraph (C) of section 540(b)(2) of the National Housing Act,
			 as added by subsection (a) of this section, shall first be made available under
			 such section 540 for the applicable collection period (as such term is defined
			 in such section) relating to the first calendar quarter ending after the
			 expiration of the 12-month period that begins on the date of the enactment of
			 this Act.
			12.Third party
			 servicer outreach
			(a)AuthorityThe Secretary of Housing and Urban
			 Development may, to the extent any amounts for fiscal year 2012 or 2013 are
			 made available in advance in appropriation Acts for reimbursements under this
			 section, provide reimbursement to servicers of covered mortgages (as such term
			 is defined in subsection (f)) for costs of obtaining the services of
			 independent third parties meeting the requirements under subsection (b) of this
			 section to make in-person contact with mortgagors under covered mortgages whose
			 payments under such mortgages are 60 or more days past due, solely for the
			 purposes of providing information to such mortgagors regarding—
				(1)available
			 counseling by housing counseling agencies approved by the Secretary;
				(2)available mortgage
			 loan modification, refinance, and assistance programs; and
				(3)available counseling regarding financial
			 management and credit risk.
				(b)Qualified
			 independent third partiesAn independent third party meets the
			 requirements of this subsection if the third party—
				(1)is an entity,
			 including a housing counseling agency approved by the Secretary, that meets
			 standards, qualifications, and requirements (including regarding foreclosure
			 prevention training, quality monitoring, safeguarding of non-public
			 information) established by the Secretary for purposes of this section for
			 in-person contact about available mortgage loan modification, refinance, and
			 assistance programs; and
				(2)does not charge
			 any fees or require other payments, directly or indirectly, from any mortgagor
			 for making in-person contact and providing information and documents under this
			 section.
				(c)Treatment of
			 personal, non-Public, and confidential informationAn
			 independent third party whose services are obtained using amounts made
			 available for use under this section and the mortgage servicer obtaining such
			 services shall not use, disclose, or distribute any personal, non-public, or
			 confidential information about a mortgagor obtained during an in-person contact
			 with the mortgagor, except for purposes of engaging in the process of
			 modification or refinance of the covered mortgage.
			(d)Date of contact
			 and disclosuresEach independent third party whose services are
			 obtained by a mortgage servicer using amounts made available for use under this
			 section shall—
				(1)initiate in-person contact with a mortgagor
			 not later than 10 days after the date upon which payments under the covered
			 mortgage of the mortgagor become 60 days past due; and
				(2)upon making
			 in-person contact with a mortgagor, provide the mortgagor with a written
			 document that discloses—
					(A)the name of, and
			 contact information for, the independent third party and the mortgage
			 servicer;
					(B)that the
			 independent third party has contracted with the mortgage servicer to provide
			 the in-person contact at no charge to the mortgagor;
					(C)that the
			 independent third party is an agent of the mortgage servicer;
					(D)that the in-person contact with the
			 mortgagor consists of providing information about available counseling by a
			 housing counseling agency approved by the Secretary and available mortgage loan
			 modification, refinance, and assistance programs;
					(E)that the independent third party and the
			 mortgage servicer are prohibited from the use, disclosure, or distribution of
			 personal, non-public, and confidential information about the mortgagor,
			 obtained during the in-person contact, except for purposes of engaging in the
			 process of modification or refinance of the covered mortgage;
					(F)any other
			 information that the Secretary determines should be disclosed.
					(e)PriorityIn providing reimbursements under this
			 section, the Secretary of Housing and Urban Development shall provide priority
			 to independent third parties serving mortgagors under covered mortgages in
			 areas experiencing a mortgage foreclosure rate and unemployment rate higher
			 than the national average for the most recent 12-month period for which
			 satisfactory data are available.
			(f)Definition of
			 covered mortgageFor purposes
			 of this section, the term covered mortgage means a mortgage on a
			 1- to 4-family residence insured under the provisions of subsection (b) or (k)
			 of section 203, section 234(c), or 251 of the National Housing Act (12 U.S.C.
			 1709, 1715y, 1715z–16).
			13.Maximum mortgage
			 amount limits for multifamily housing
			(a)Elevator-Type
			 structures
				(1)AmendmentsThe National Housing Act is amended in each
			 of the provisions specified in paragraph (2)—
					(A)by inserting
			 with sound standards of construction and design after
			 elevator-type structures the first place such term appears;
			 and
					(B)by striking
			 to not to exceed and all that follows through sound
			 standards of construction and design each place such terms appear and
			 inserting by not more than 50 percent of the amounts specified for each
			 unit size.
					(2)Provisions
			 amendedThe provisions of the
			 National Housing Act specified in this paragraph are as follows:
					(A)Subparagraph (A)
			 of section 207(c)(3) (12 U.S.C. 1713(c)(3)(A)).
					(B)Subparagraph (A)
			 of section 213(b)(2) (12 U.S.C. 1715e(b)(2)(A)).
					(C)Subclause (I) of section 220(d)(3)(B)(iii)
			 (12 U.S.C. 1715k(d)(3)(B)(iii)(I)).
					(D)In section 221(d)
			 (12 U.S.C. 1715l(d))—
						(i)subclause (I) of
			 paragraph (3)(ii); and
						(ii)subclause (I) of paragraph (4)(ii).
						(E)Subparagraph (A)
			 of section 231(c)(2) (12 U.S.C. 1715v(c)(2)(A)).
					(F)Subparagraph (A)
			 of section 234(e)(3) (12 U.S.C. 1715y(e)(3)(A)).
					(b)Extremely
			 high-Cost areasSection 214 of the National Housing Act (12
			 U.S.C. 1715d) is amended—
				(1)in the first
			 sentence—
					(A)by inserting , or with respect to
			 projects consisting of more than four dwelling units located in an extremely
			 high-cost area as determined by the Secretary after or the
			 Virgin Islands the first place such term appears;
					(B)by inserting
			 , or to construct projects consisting of more than four dwelling units
			 on property located in an extremely high-cost area as determined by the
			 Secretary after or the Virgin Islands the second place
			 such term appears; and
					(C)by inserting
			 , or with respect to projects consisting of more than four dwelling
			 units located in an extremely high-cost area as determined by the
			 Secretary after or the Virgin Islands the third place
			 such term appears;
					(2)in the second sentence—
					(A)by inserting
			 , or with respect to a project consisting of more than four dwelling
			 units located in an extremely high-cost area as determined by the
			 Secretary, after or the Virgin Islands the first place
			 such term appears; and
					(B)by inserting , or in the case of a
			 project consisting of more than four dwelling units in an extremely high-cost
			 area as determined by the Secretary, in such extremely high-cost area,
			 after or the Virgin Islands the second place such term appears;
			 and
					(3)in the section
			 heading, by striking and the virgin islands and
			 inserting the virgin
			 islands, and extremely high-cost areas.
				(c)Effective
			 dateThe amendments made by this section shall apply to mortgages
			 insured under title II of the National Housing Act after September 30,
			 2011.
			14.Mortgage insurance
			 premium refunds
			(a)AuthorityThe
			 Secretary of Housing and Urban Development shall, to the extent that amounts
			 are made available pursuant to subsection (c), provide refunds of unearned
			 premium charges paid at the time of insurance for mortgage insurance under
			 title II of the National Housing Act (12 U.S.C. 1707 et seq.) to or on behalf
			 of mortgagors under mortgages described in subsection (b).
			(b)Eligible
			 mortgagesA mortgage described in this section is a mortgage on a
			 one- to four-family dwelling that—
				(1)was insured under
			 title II of the National Housing Act (12 U.S.C. 1707 et seq.);
				(2)is otherwise
			 eligible, under the last sentence of subparagraph (A) of section 203(c)(2) of
			 such Act (12 U.S.C. 1709(c)(2)(A)), for a refund of all unearned premium
			 charges paid on the mortgage pursuant to such subparagraph, except that the
			 mortgage—
					(A)was closed before
			 December 8, 2004; and
					(B)was endorsed on or
			 after such date.
					(c)Authorization of
			 appropriationsThere is authorized to be appropriated for each
			 fiscal year such sums as may be necessary to provide refunds of unearned
			 mortgage insurance premiums pursuant to this section.
			
